t c memo united_states tax_court walgreen co subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p engaged in the retail pharmacy and restaurant business made substantial improvements to certain leased premises the leasehold improvements constituted property described in sec_1250 i r c which p seeks to depreciate under asset_depreciation_range cla sec_57 distributive trades and services prescribed in revproc_83_35 1983_1_cb_745 and r seeks to include under cla sec_65 building services revproc_72_10 1972_1_cb_721 on the facts held p's leasehold improvements allocated between building services and distributive trades and services 68_f3d_1006 7th cir revg and remanding 103_tc_582 applied _____________________ this opinion supplements our previously filed opinion in 103_tc_582 revd and remanded 68_f3d_1006 7th cir david j duez lydia r b kelley and gregory f jenner for petitioner james s stanis patricia pierce davis and james m cascino for respondent supplemental memorandum opinion nims judge in 103_tc_582 revd and remanded 68_f3d_1006 7th cir we held that sec_5 of the act of date act publaw_93_625 88_stat_2112 removed all sec_1250 property from the asset_depreciation_range adr classification system until such time as the treasury_department prescribed class lines explicitly containing sec_1250 property which had not been done as of the time the case was submitted since the parties stipulated that all of the leasehold improvements in dispute constituted sec_1250 property we held consistently with the foregoing holding that the improvements had no adr class_life and that consequently sec_168 designated them as 15-year real_property as opposed to 10-year recovery_property unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the u s court_of_appeals for the seventh circuit reversed and remanded this case for a further factual determination described infra 68_f3d_1006 7th cir revg and remanding 103_tc_582 in its opinion the court_of_appeals quoted revproc_77_3 1977_1_cb_535 as directing that 'all classes of revproc_72_10 are hereby represcribed to include items of sec_1250 property that were included prior to date except for building services and land improvements ' id pincite from this the court_of_appeals reasoned that if any items of sec_1250 property and specifically the leasehold improvements that walgreen made in its drugstores and restaurants between and had been included in wholesale and retail trade by revproc_72_10 they continued to be included in it after the treasury represcribed the classes of revproc_72_10 all but building services and land improvements in the asset_depreciation_range_system was later replaced by the accelerated_cost_recovery_system and it is the latter system that is applicable to the leasehold improvements in this case but it incorporates by reference the earlier classifications with the result that if the leasehold improvements are classified in wholesale and retail trade now cla sec_57 but identical to the old cla sec_50 hauptli v commissioner 56_tcm_583 wl t c revd on other grounds 902_f2d_1505 10th cir walgreen can depreciate them over years otherwise it must depreciate them over either or years depending on the dates on which various improvements were made sec_168 d g in summary when in the internal_revenue_service in rev_proc repromulgated the class wholesale and retail trade after eligible_property had been expanded to include sec_1250 property the effect was to bring within the class all assets used in wholesale or retail trade except those classifiable under building services and when five years later the service repromulgated the wholesale and retail trade class intact the sec_1250 property used in that trade was again included in the class except as it might also fall under building services id pincite9 the court_of_appeals felt that the foregoing was the obvious inference to be drawn from the history that court had narrated we had denied petitioner's claim that since certain of its leasehold improvements did not constitute the structural shell of a building or an integral part thereof thus being classifiable under cla sec_65 building service they were classified in asset_depreciation_range adr distributive trades and services the successor to cla sec_50 see below we rejected petitioner's claim on the ground that the treasury_department had failed to represcribe sec_1250 property explicitly the court_of_appeals stated we hold that cla sec_50 now wholesale and retail trade includes all sec_1250 property not classified in cla sec_65 building services and therefore remand to the tax_court for a determination whether any of walgreen's leasehold improvements are sec_1250 property not classified in cla sec_65 in which event walgreen is entitled to depreciate it for the taxable years in question on the basis of a useful_life of years walgreen co subs v commissioner f 3d pincite we now address that task the relevant part of cla sec_65 building services reads as follows building services provision of the services of buildings whether for use by others or for taxpayer's own account assets in the classes listed below include the structural shells of buildings and all integral parts thereof equipment that services normal heating plumbing air conditioning illumination fire prevention and power requirements equipment for the movement of passengers and freight within the building and any additions to buildings or their components capitalized remodeling costs and partitions both permanent and semipermanent rev_proc 1972_1_cb_721 fn ref omitted cla sec_50 wholesale and retail trade reads as follows wholesale and retail trade includes assets used in carrying out the activities of purchasing assembling storing sorting grading and selling of goods at both the wholesale and retail level also includes assets used in such activities as the operation of restaurants cafes coin-operated dispensing machines and in brokerage of scrap metal id cla sec_57 distributive trades and services which the court_of_appeals held is the successor to cla sec_50 now reads as follows distributive trades and services includes assets used in wholesale and retail trade and personal and professional services includes sec_1245 assets used in marketing petroleum and petroleum products rev_proc 1983_1_cb_745 in the reply brief that petitioner filed in the previous proceeding before us the items in dispute were identified as follows interior partitions including primarily drywall partitions but also including some glass partitions in walgreen drugstores and metal partitions in washrooms and including the carpentry framing millwork metalwork and trimwork necessary for installation and also including doors ceilings including the acoustic ceiling system consisting of panels and grid and also including some drywall ceilings electrical lighting fixtures including recessed and lay-in lighting beyond emergency lighting night lighting and exit lighting and the branch circuit systems and power system relating thereto interior floor finishes including carpet vinyl or rubber tile ceramic and quarry tile and epoxy or sealers and decor finishes primarily the decorative canopy system relating to the wag's restaurants including the concrete foundation concrete piers lumber and signs attached thereto in its opinion the court_of_appeals noted that the parties agree that any asset that might be included in both wholesale and retail trade and building services would be classified in building services walgreen co subs v commissioner f 3d pincite in complying with the mandate of the court_of_appeals to fit a legal definition to the facts of this case we find that though items in categorie sec_1 through supra might arguably fall within wholesale and retail trade or distributive trades and services they more logically and comfortably fit within building services and so must be included in that class we reach this conclusion without resorting to an analysis of real_property concepts of fixtures a legal analysis which might well require us to go beyond the parameters of our assigned fact finding task instead we compare the items in controversy with the descriptions contained in revproc_72_10 the items in categorie sec_1 through above fall squarely within equipment that services illumination and any additions to buildings or their components capitalized remodeling costs and partitions both permanent and semipermanent and we so find revproc_72_10 supra pincite emphasis added on the other hand all of the items referred to in category can be described as assets used in such activities as the operation of restaurants cafes and are not building components id these items are largely decorative and not integral parts of any structural shell they therefore fall exclusively within cla sec_50 wholesale and retail trade or alternatively cla sec_57 distributive trades and services revproc_72_10 supra revproc_83_35 supra in petitioner's supplemental brief filed in response to an order of this court following the reversal and remand of our prior opinion petitioner argues that a taxpayer providing building services might utilize assets described in cla sec_65 and such assets would be properly classified in cla sec_65 but petitioner says it is not in the business of providing building services petitioner argues that it was the recipient of building services not the provider and cla sec_65 by its express terms embraces only items used to provide building services therefore petitioner reasons that none of the property in question falls under cla sec_65 petitioner's provider-recipient argument raises an issue that was not addressed by the court_of_appeals nor was it raised in the prior proceeding before this court since this new issue is beyond the scope of the remand it is inappropriate to address it now and we do not do so to reflect the above findings decision will be entered under rule
